﻿On behalf of the Gabonese Government Sir, I offer you most cordial and heartfelt congratulations on your election to preside over the forty-third session of the General Assembly. I am convinced that your experience, your long and praiseworthy career in international affairs, and the fact that you are a man of culture whose depth is recognized by all, augur well for a successful outcome to the session.
I am also happy to take this opportunity to greet in you, Sir, the representative of a great country, the Argentine Republic, with which the Gabonese Republic, my country, has commendably close relations.
I wish also to take this opportunity to pay tribute to Ambassador Peter Florin, your predecessor, for the outstanding way in which he guided the work of the forty-second session.
The Gabonese delegation includes in these congratulations and tributes to the Secretary-General, Mr. Javier Perez de Cuellar. No praise is too high for his admirable initiatives and the action he has taken, aimed at calming tensions and securing the peaceful settlement of disputes, to give concrete form to the contribution of the United Nations, the strength of its principles and the soundness of its purpose of bringing about world peace and prosperity. 
Gabon continues to be dedicated to those fundamental principles of international life as set forth in the Charter, just as we reaffirm that our foreign policy, based on the permanent quest for solutions conducive to peace and development, manifestly serves noble causes.
The work of this session is beginning at a turning-point in international relations, first with the commemoration this year of the fortieth anniversary of the Universal Declaration of Human Rights, an ideal common to all peoples and all nations, and, secondly, with the setting in motion of a process of ending regional conflicts and eventually securing their definitive settlement by peaceful means.
On a number of occasions Gabon has emphasized that the establishment of the United Nations constituted a decisive phase in the history of the world and has expressed the hope that everything will be done to attain the goals and principles enshrined in the Charter in San Francisco. The fact that the Organization is contributing to the settlement or adjustment of conflicts by peaceful means demonstrates its ability to promote peace and international security. It is a source of satisfaction for m/ country to see the United Nations carrying out one of its missions in this way, thus earning the Nobel Peace Prize, which has been awarded to the United Nations peace-keeping forces. This is a fitting occasion to point out that this event received special attention from the President of Gabon, Mr. Omar Bongo, who addressed a special message of congratulations to the Secretary-General in this connection. 
How can we fail to express our satisfaction at the series of negotiations now going on in order to resolve the problems of the independence of Namibia; the frontier dispute between Chad and Libya, the Western Sahara and the Iran-Iraq conflict - to mention only those, we can only welcome the positive developments in each of those disputes, at the same time urging the concerned parties to show a spirit of open-mindedness and dialogue.
The commemoration of World Namibia Day on 26 August last provided us with an opportunity to note with great interest the development of the situation in that part of Africa, which we believe is destined to achieve independence in the near future.
Gabon welcomes the conclusion of the Geneva Accord providing for the withdrawal of South African troops from Angola and has been following with interest the modalities of its implementation, which, to be effective, require the consent of the parties concerned, particularly the front-line States. It was in that spirit that the President of the Republic of Gabon took the initiative of meeting, on 1 October this year, at Franceville in Gabon, with the Heads of State of Angola and Congo. There they discussed the question of the peace and security in Angola and the independence of Namibia, noted with satisfaction the positive development of the quadripartite talks which will shortly resume in Brazzaville and welcomed the efforts made by the People's Republic of Congo in order to secure the successful conduct of the negotiations. Further, they encouraged the parties to the negotiations to do their utmost to achieve a final agreement: as soon as possible, this being a prerequisite for lasting peace in the subregion. Without any doubt, such а meeting augurs well for the implementation of the provisions of the Geneva Accord, the purpose of which is to organize free elections, under United Nations supervision, in accordance with Security Council resolution 435 (1978). 
The entry into force of the cease-fire in southern Angola aid on the Namibian border, in accordance with the provisions recently accepted by the parties, confirms the positive role which they have played.
While we therefore welcome developments in southern Africa, we must remember that southern Africa consists of more than just Namibia. The problem of apartheid is more than a source of concern in that part of the continent and it remains as grave as ever. Apartheid is considered a crime against mankind, as it excludes from the exercise of power some 20 million blades, who are constantly the victims of aggression and torture and whose lives were always in danger. It is thus a factor of permanent insecurity in international relations. Far from being excessive, the description of apartheid as a crime against mankind is now clearly widely accepted by the international community. Recently, under the auspices of the United Nations Children's Fund (UNICEF), two meetings were held in Harare, in Zimbabwe - an international conference of children against apartheid and a symposium of persons involved in science, the arts and letters, to promote the survival and development of children in the front-line States. That double meeting was an opportunity to re-emphasise the indignation felt throughout the world at the atrocities and sufferings inflicted on the black majority in South Africa.
At the Conference of Foreign Ministers of the non-aligned countries just held, in September, in Nicosia, representatives of States from all continents once again agreed on the wisdom of the description of apartheid as a crime against mankind and emphasised that its regime constitutes an insult to the universal conscience. The United Nations must attach prime importance to that judgement by the Non-Aligned Movement and find within itself the resources to meet this historic challenge. 
The frontier dispute between Chad and Libya has always been in the forefront of the concerns of Gabon, particularly since the Organization of African Unity conferred upon it in 1977 the mandate of chairmanship and entrusted it with the work of the Ad Hoc Committee of Mediation charged with finding ways and means of bringing about a settlement. The forty-second session of the General Assembly has already given roe the opportunity to report on the conclusions of the first summit meeting of that Ad Hoc Committee, held in Lusaka, Zambia, in September 1987. I now take pleasure in reporting that in fulfilment of the decisions taken at that time the second summit meeting of the Ad Hoc Committee met in Addis Ababa last May, during the twenty-fourth summit meeting of the Organization of African Unity. In accordance with a resolution adopted by that body, and on the invitation of the President of Gabon, the Foreign Ministers of Libya and Chad met at Libreville from 7 to 9 July last for the first time, it should be noted, since the outbreak of the conflict. The representatives of the two parties then broached, in a spirit of open-mindedness and candour, all questions which needed to be discussed in order to bring about an atmosphere of trust conducive to the normalization of their relations in spheres of common interest, particularly those of diplomacy and co-operation. 
The recent release by the authorities in Tripoli of Chadian prisoners, the recognition of the Ndjamena Government by Libya, affirmed here again by my Libyan colleague, and the recent decision by the two countries to restore diplomatic relations are the logical sequence to the meetings that I have described. We can only welcome these events and express our keen hope that the two parties, in good faith, will make whatever effort's are necessary to resolve all the questions still pending in accordance with the charter of the Organization of African Unity (OAU) and the United Nations Charter, in a spirit of fraternity and responsibility and in co-operation with the Ad Hoc Committee.
With regard to Western Sahara, the Secretary-General's visit to Africa in February 1988 enabled him to focus attention on this issue. The decision taken at the forty-second session of the General Assembly by the Chairman of the OAU and the Secretary-General to send a technical mission to that region for fact-finding purposes and to secure acceptance by the two parties of the proposed United Nations peace plan, which provides for a cease-fire followed by a referendum on self-determination, is a source of satisfaction for my country. We follow this momentum for peace with particular attention, since it will lead to a climate of detente and co-operation in the inter-Maghreb zone.
With regard to the Iran-Iraq conflict, my country wishes to pay a well-deserved tribute to the Secretary-General and his Persons! Representative for their efforts to ensure the successful outcome of the Geneva negotiations aimed at finding a compromise satisfactory to the two parties in accordance with Security Council resolution 598 (1987). My delegation takes this opportunity to appeal most emphatically once again to those two brother countries to associate themselves fully and in good faith with the process for the settlement of this conflict that la new being pursued under United Nations auspices,
The situation in the Middle Beat, particularly recent developments in the occupied Arab territories, is a threat to international peace and security. That is why Gabon reaffirms and supports our organization’s Insistence that any settlement of the Middle East crisis must necessarily Involve the total and unconditional withdrawal of Israel from the Arab territories occupied since 19671 de jure recognition of the Palestine Liberation Organization (PLO) as the sole, legitimate representative of the Palestinian people; and recognition of the Palestinian right to the free exercise of their right to self-determination and, especially their right to their own State with internationally recognized borders.
Gabon also endorses the holding of an international conference on peace in the Middle East under the auspices of the United Nations and with the participation of all the parties concerned. Including the PLO.
The situation in Lebanon causes us great concern in particular because of the excellent relations between Lebanon and Gabon. That is why we call upon all the parties concerned to put an end to this fratricidal struggle, and for an end to all the foreign interference that has caused the threat of partition to hang over that country.
With regard to the situation in Afghanistan, Gabon endorses the principle of the right of the Afghan people to decide for itself the form of its own government and to choose its economic, political and social system without foreign Interference. My country welcomes all the efforts and initiatives that have resulted in the withdrawal of foreign troops from Afghan territory, thus helping to bring about the political solution of the situation in that State.
We are also convinced that the withdrawal of all foreign forces from Kampuchea is a prerequisite for a just and lasting settlement of the problems of that country, which must regain its inalienable right to choose freely its political, economic and social system.
The situation in the Korean peninsula is still deadlocked. Gabon, which is pleased to count both Koreas among its best friends, will support whole-heartedly any initiative aimed at the reunification of Korea. The agreement which the two Koreas have reached on the inclusion in the Assembly's agenda of an item entitled, "Promotion of peace, reconciliation and dialogue in the Korean peninsula" is an encouraging development and prompts us to urge them to persevere in their search for a negotiated solution, for a United Korea would be a guarantee of peace and stability in South-East Asia.
The mounting tension in Central America is also a source of great concern to my country. Gabon reiterates its support for the Contadora Group and welcomes the additional contribution made by the Lima group, since these provide the framework necessary for dialogue and better mutual understanding in the region. 
In mentioning these various conflicts I intend only to highlight the commitment of the United Nations and various Member States, particularly the super-Powers, to reach a settlement with the increasing help of the Secretary-General.
The third special session of the General Assembly devoted to disarmament, which was held in New York from 31 May to 24 June last, was preceded by the American-Soviet agreement on the Treaty on the Elimination of Intermediate-Range and Shorter-Range Missiles - INF Treaty - in December 1987, demonstrated that the protagonists on the international scene are acting in keeping with the purposes and principles of the United Nations.
Particularly meaningful in this general movement are the agreements that have been reached and the events that have taken place in the field of disarmament in the course of this year between the two super-Powers which will contribute to reinforcing detente in international relations. That is why my country welcomes with interest not only the American-Soviet agreement, but also the inclusion in the agenda of the current session of item 72, "Review of the implementation of the Declaration on the Strengthening of International Security".
Gabon considers, in particular, that resolution 42/92, adopted at the previous session of the General al Assembly and containing a provision calling upon members of the Security Council to take appropriate and effective measures to turn Africa into a nuclear-free zone, deserves practical follow-up. It is specifically in this context that Gabon, concerned about the future of Africa, notes with alarm and is watching the compelling manoeuvres, both treacherous and illegal, directed towards making our continent the depository, the rubbish-bin, for the toxic wastes of the industrialized countries. The agreements entered into for this purpose between some African countries and multinational enterprises have quickly been revealed as fool 's bargains.
Hence, at the roost recent summit meeting of Heads of State and Government of the Organization of African Unity (OAU) in Addis Ababa last May, such an operation was viewed as constituting a criminal act against Africa and African populations and that meeting recommended that member States of the OAU should participate in a working group to prepare a world convention to monitor trans-border carriage of harmful wastes.
My country can all the more easily endorse that step because it has not responded to the various offers that have been extended to it to give all or any part of its territory to those new merchants of death for the purpose of storing their dangerous products. Similarly, it endorses any initiative that has been taken within the United Nations directed towards preparing an international convention on the transfer of waste. We are therefore pleased to see that this question has been included on the agenda of our work and we express the hope that the General Assembly will consider it with all due attention. For our part, we are convinced that the industrial development of Africa must not become counter-productive, in particular by destabilizing its ecological and human balances. Development must be achieved in security in order truly to be a bearer of peace.
Hence, security and development ate interconnected. Disarmament and development are as well. This is a concern which, upon the initiative of our Governments, is being discussed in various international bodies, both at the world level and at the regional level. In this connection, my country approves the work that has been carried out by the Regional Centre of the United Nations for Peace and Disarmament in Africa, which met in Lomé, Togo, last February. 
It is easy to note that, beginning from our Organization and its own involvement, this wind of peace that is blowing throughout the world is dependent upon the will of the parties to conflicts themselves, and, generally speaking, upon the restored spirit of mutual trust in the conduct of current international relations.
The work of the United Nations is not solely restricted to the political sphere. All Member States will agree in noting that the United Nations recently has been concerned at the particularly critical economic situation on the African continent. A number of its initiatives have led to the establishment, in December 1986, of a Steering Committee composed of the directors of United Nations agencies, as well as the establishment of an Advisory Group on Financial Flows to Africa. Each of these mechanisms is to recommend to the United Nations solutions which can limit the serious financial problems which our countries are experiencing.
With regard to the Advisory Group on Financial Flows to Africa, the roost recent Conference of Ministers of the Non-Aligned Countries noted that it had estimated a yearly shortfall of approximately SS billion between the real needs of African countries and prospective contributions. On the basis of that estimate, the Conference felt that it should emphasize the urgent need to reduce that shortfall. It seems timely to me to point out that the economic situation in Gabon clearly deteriorated in 1986, just at a time when its fifth five-year plan, begun in 19θ4, had very nearly achieved its objectives. In the course of that difficult year, the average price of Gabonese oil, our main source of revenue, fell by more than one half, the slump of crude and the decline in the rate of the United States dollar being at the root of that movement. The outcome has been a drastic decline in our gross national product. This handicaps our development and prevents us from finding solutions to our ills. These include insufficient infrastructure in river transport and telecommunications·, the use of migrant labour, which is expensive for the country, and the weakness of the agricultural sector, sharpened by the rural exodus.
With regard to this last point, I should like to tell you that Gabon is able only to meet 20 per cent of its food needs itself. The remaining 80 per cent dangerously affects our balance of payments, resulting in insufficient savings and systematic recourse to loans in order to finance any projects, to such an extent that debt servicing is becoming ever more heavy.
Here and now 1 should like to thank the authorities of the United Nations Development Programme which, in the course of its work in the Governing Council in Geneva, from 6 June to 1 July last, annulled Gabon's obligation to become a net contributor to reimbursing pre-financing of some of our projects. This evidence of attention and pragmatism on the part of international organizations towards our country constitutes assistance which we appreciate at its proper value.
However, these are not the only reasons why we are concerned when we know that, between 1985 and 1987, the countries of sub-Saharan Africa paid the International Monetary Fund a net amount exceeding $2.2 billion and, as was noted in 1966 by the Executive Secretary of the United 'Nations Economic Commission for Africa, Mr. Adebayo Adedeji, the decline in commodity prices and debt servicing caused an outflow of capital at an amount of 334 billion while, at the same time, Africa received no more than 318 billion.
The Final Declaration of the seventh session of the United Nations Conference on Trade and Development (UNCTAD) in Geneva in July-August 1987 sheds a new light on our apprehensions in that, in view of the instability in export revenue from our commodities and the resultant vulnerability of the economies of our countries, UNCTAD is advocating a diversification of exports on the one hand and the preparation of studies of phenomena that impede such diversification. Despite a slight increase in commodity prices in 1983-1984, the unfavourable conditions that weighed on our markets since the beginning of the 1980s continued in 1985. The weakness of commodity prices in the course of recent years is due to the fact that despite increased supply of products, demand has hardly increased.
With regard to debt, in order to avoid its increase, our countries have had to reduce imports and sums reserved for investment. Despite this, the debt of Africa exceeds $200 billion. The debt and its servicing, between 1984 and 1986, averaged 310 billion a year. The figure will exceed 315.5 billion between 1987 and 1989.
In its 1988 report the United Nations Conference on Trade and Development (UNCTAD) emphasized that in sub-Saharan Africa the per capita gross national product had declined by 14 per cent in real terms between 19 80 and 1987, and said that this debt burden had destabilized internal economies by sharpening social conflicts and affecting expenditure on improving the human resources and material infrastructures essential for future development.
These data, which were reported to the Society for International Development by Mr. Stephen Lewis, the former Permanent Representative of Canada to the United Nations and now the Secretary-General's Special Adviser in connection with the United Nations Programme of Action for African Economic Recovery and Development 1986-1990, revealed the extraordinary situation that our countries are confronting. That is why the member countries of the Organization of African Unity (OAU) defined a common position regarding the urgent convening of an international conference on African debt, since it is the aim of our countries to embark resolutely on the path of economic growth and development. The recent proposal of the Head of State of Gabon for a discounting of African countries' debts has the same objective.
Taking all this into account, the Secretary-General has emphasized that the margin of manoeuvre available to Africa in the implementation of the Programme of Action has been reduced by an unfavourable financial climate. This justifies his conclusion that it is essential for the international community to act speedily to free additional financial resources and increase flexibility. 

I cannot conclude without referring to some social and cultural aspects of man's development in his dual dimension, individual and collective, which has been one of the concerns of our country, and, first and foremost, human rights, which cannot be forgotten this year as we commemorate the fortieth anniversary of the Universal Declaration of Human Rights.
Careful thought and the expedience gained regionally, nationally and internationally have convinced us that there can be no development without a policy of promoting and protecting human rights, just as there can be no promotion and protection of human rights without a peace policy.
Gabon, a delegation which participated in the work of the meeting of the Governing Council of the United Nations Children's Fund (UNICEF) in New York from 18 to 29 April 1988, greatly appreciates the recommendations made by that institution for overcoming the present particularly difficult economic situation. Among the measures proposed, the promotion of "human adjustment", which is designed to protect vulnerable groups while struggling effectively against the economic crisis, and the Bamako initiative, designed to lead towards the establishment of a self-help system with regard to medical assistance, enjoy our country's support.
As UNICEF has indicated in its 1988 annual report, the mortality rate for children under 3 years of age remains very high, at approximately 174 per 1,000. My country is pursuing a social policy with the following objectives·, to contribute to protecting the family, children and youth; to participate in the fight against such major endemic social scourges as tuberculosis, leprosy, alcoholism, venereal diseases and diarrhoea, epidemics, mental illness and juvenile delinquency. 
In the context of this policy, vaccination, thanks to the expanded vaccination programme, carried out in our country with the assistance of UNICEF, had covered more than 50 per cent in 1987. Paediatricians noted five times fewer cases of measles than in previous years. Our country is pleased to see that UNICEF’s activities have found their place within the broader context of the Programme of Action for African Economic Recovery and Development 1986-1990. This satisfaction extends also to the recommendation made by the Governing Council of UNICEF that the needs and priorities of women are taken into account in all projects that receive its assistance.
With regard to all these activities, Gabon would like to express its special gratitude to the United Nations for its pragmatism and effectiveness which certainly remains to be done. That is why I take this opportunity to assure the Assembly of my country's readiness to co-operate with the Organization so that together we may contribute to the progressive improvement of the social condition of mankind.
At this moment, as we reaffirm our dedication to the purposes and principles of the United Nations, we must declare faithfully that we will do nothing that might impede their achievement. Let us commit ourselves to do our utmost to ensure that these words become a reality, that the Organization truly becomes an effective tool in the service of peace, freedom, security and justice - values which mankind has perhaps lost, but which it hopes to regain in order to recover its self-esteem.
This is the message that I address to the representatives of other nations meeting in this Assembly, and the commitment that I reiterate on behalf of the President of the Republic, Mr. Hadj Omar Bongo, and the Government and people of Gabon as a whole. 
